OPINION — AG — ** UNIFORM SUPPORT OF DEPENDENT LAW — LEGAL PROCEEDINGS ** COMMENTS OF THE 1949 ACT CALLED THE " UNIFORM SUPPORT OF DEPENDENTS LAW ", UNDER SECTION 7 IT IS MADE " THE DUTY OF ALL PETITIONER IN EVERY PROCEEDING BEHALF OF AND REPRESENT THE PETITIONER IN EVERY PROCEEDING PURSUANT TO THIS ACT, AT THE TIME THE PETITION IS FILED AND AT ALL STAGES OF THE PROCEEDINGS THEREAFTER, AND TO OBTAIN AND PRESENT SUCH EVIDENCE OR PROOF AS MAY BE REQUIRED BY THE COURT IN THE INITIATING STATE OR THE RESPONDING STATE. (CHILD SUPPORT, CRIMINAL ACTION, PROSECUTION, DEPENDENTS, CIVIL) CITE: 12 Ohio St. 1606 [12-1606], 12 Ohio St. 1607 [12-1607] (SAM H. LATTIMORE)